Filed 9/9/14

                               CERTIFIED FOR PUBLICATION


                     APPELLATE DIVISION OF THE SUPERIOR COURT
                   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES




JENNITA FOSTER,                        )                  No. BV 030709
                                       )
      Plaintiff and Respondent,        )                  Santa Monica Trial Court
                                       )
      v.                               )                  No. 13R05236
                                       )
KEITH WILLIAMS,                        )
                                       )
      Defendant and Appellant.         )                  OPINION
_______________________________________)


        APPEAL from a judgment of the Superior Court of Los Angeles County, Santa Monica
Trial Court, Norman P. Tarle, Judge. Reversed.
        Ross T. Kutash and Sarah Truesdell Shipitsyn for Defendant and Appellant.
        Jennita Foster, in pro. per., for Plaintiff and Respondent.
                                   *              *             *


                                        I. INTRODUCTION
        Defendant Keith Williams appeals the unlawful detainer judgment in favor of plaintiff
Jennita Foster doing business as Guest House Management. Defendant contends the judgment
should be reversed because the three-day notice to pay rent or quit concerning his apartment
unit failed to comply with Code of Civil Procedure section 1162, subdivision (2). As discussed
below, we reverse the judgment.

                                                  1
       The three-day notice did not comply with Code of Civil Procedure section 1162,
subdivision (2)’s requirement that the notice provide the “address of the person to whom the
rent payment shall be made” because the notice listed a uniform resource locator (URL)
address, as opposed to the address of a physical place where the rent had to be paid. The notice
also did not comply with Code of Civil Procedure section 1162, subdivision (2), because it
failed to state that payment could be made pursuant to a previously established electronic funds
transfer procedure.
                      II. FACTUAL AND PROCEDURAL BACKGROUND
       Plaintiff’s unlawful detainer action proceeded to trial based on a three-day notice to pay
rent or quit. The three-day notice indicated it was served on defendant on June 24, 2013, and
required him to pay $1,350 in rent for the month of June 2013. The notice also provided,
“Your rent payment should be made payable to: Guest House Management and payment shall
be delivered to: [¶] Name: Rick at the following address: www.erentpayment.com,” and listed a
telephone number.
       On the day set for trial, defendant made an oral motion arguing the three-day notice was
defective because it included a “web address” instead of a “physical address.” The court denied
the motion, determining Code of Civil Procedure section 1161, subdivision (2), did not
specifically require a physical address to be listed, and a “web address” constituted an
“address” under the statute. Defendant subsequently filed a brief in support of a motion for
judgment pursuant to Code of Civil Procedure section 631.8, arguing, inter alia, that the notice
was defective for failure to provide the required address.
       At trial, plaintiff testified that in June 2012, plaintiff provided tenants with a
memorandum and instructions to pay rent through the internet. “Rick,” who was listed on the
three-day notice, was the owner of erentpayment.com, the online service used for payment of
rent, and the telephone number on the notice was his number. Defendant testified he received
the internet rent payment memorandum and instructions in June 2012, and had been paying rent
online since July 2012.


                                                  2
       The court denied defendant’s Code of Civil Procedure section 631.8 motion for
judgment, and rendered judgment in favor of plaintiff. Defendant filed a timely notice of
appeal.
                                        III. DISCUSSION
A.     Standard of Review
       Defendant contends a de novo standard of review is appropriate because he made an oral
motion for judgment on the pleadings when he argued on the day set for trial that the three-day
notice to pay rent or quit was defective. Plaintiff disputes that defendant made a motion for
judgment on the pleadings.
       Resolution of whether or not defendant made a motion for judgment on the pleadings
would not alter the standard and scope of review in this case. The facts here are undisputed; the
dispositive question is whether the three-day notice was legally sufficient. “When an appeal
presents a pure question of law, the appellate court exercises its independent judgment, giving
no deference to the trial court’s ruling. When the facts are not disputed, the effect or legal
significance of those facts is a question of law, and the appellate court is free to draw its own
conclusions, independent of the ruling by the trial court. [Citation.]” (Cohn v. Corinthian
Colleges, Inc. (2008) 169 Cal.App.4th 523, 527; see also International Assn. of Firefighters
Local Union 230 v. City of San Jose (2011) 195 Cal.App.4th 1179, 1196 [de novo standard
used in reviewing ruling on motion for judgment on the pleadings]; People ex rel. Dept. of
Motor Vehicles v. Cars 4 Causes (2006) 139 Cal.App.4th 1006, 1012 [in reviewing a judgment
following a Code Civ. Proc., § 631.8 motion, “we are not bound by a trial court’s interpretation
of the law and independently review the application of the law to undisputed facts”].)
B.     The Three-Day Notice Was Invalid
       “A valid three-day pay rent or quit notice is a prerequisite to an unlawful detainer action.
[Citations.] Because of the summary nature of an unlawful detainer action, a notice is valid
only if the lessor strictly complies with the statutorily mandated notice requirements.
[Citation.]” (Bevill v. Zoura (1994) 27 Cal.App.4th 694, 697.) A judgment must be reversed
when it is based on a three-day notice which lacks the information required by Code of Civil

                                                 3
Procedure section 1161, subdivision (2). (See Baugh v. Consumers Associates, Limited. (1966)
241 Cal.App.2d 672, 674, superseded by statute on other grounds, as indicated in
WDT-Winchester v. Nilsson (1994) 27 Cal.App.4th 516, 526; Jayasinghe v. Lee (1993) 13
Cal.App.4th Supp. 33, 37.)
       In interpreting Code of Civil Procedure section 1161, subdivision (2)’s notice
requirements, “[w]e begin with the statutory language because it is generally the most reliable
indication of legislative intent. [Citation.] If the statutory language is unambiguous, we
presume the Legislature meant what it said, and the plain meaning of the statute controls.
[Citation.]” (Shirk v. Vista Unified School Dist. (2007) 42 Cal.4th 201, 211.) To the extent the
statutory language may reasonably be given more than one interpretation, we may “employ
various extrinsic aids, including a consideration of the purpose of the statute, the evils to be
remedied, the legislative history, public policy, and the statutory scheme encompassing the
statute. [Citation.]” (In re Conservatorship of Whitley (2010) 50 Cal.4th 1206, 1214.)
       Code of Civil Procedure section 1161, subdivision (2), provides a tenant is guilty of
unlawful detainer: “When he or she continues in possession, in person or by subtenant, without
the permission of his or her landlord, or the successor in estate of his or her landlord, if
applicable, after default in the payment of rent, pursuant to the lease or agreement under which
the property is held, and three days’ notice, in writing, requiring its payment, stating the amount
which is due, the name, telephone number, and address of the person to whom the rent payment
shall be made, and, if payment may be made personally, the usual days and hours that person
will be available to receive the payment (provided that, if the address does not allow for
personal delivery, then it shall be conclusively presumed that upon the mailing of any rent or
notice to the owner by the tenant to the name and address provided, the notice or rent is deemed
received by the owner on the date posted, if the tenant can show proof of mailing to the name
and address provided by the owner), or the number of an account in a financial institution into
which the rental payment may be made, and the name and street address of the institution
(provided that the institution is located within five miles of the rental property), or if an
electronic funds transfer procedure has been previously established, that payment may be made
                                                  4
pursuant to that procedure, or possession of the property, shall have been served upon him or
her and if there is a subtenant in actual occupation of the premises, also upon the subtenant.”
       1.     Lack of an address to a physical location
       Does a three-day notice satisfy Code of Civil Procedure section 1161, subdivision (2),
by listing the name of a person, his or her telephone number, and a URL address? Admittedly,
the word “address” is defined as both “The place where someone lives or an organization is
situated,” and “A string of characters which identifies a destination for email messages or the
location of a website.” (Oxford Dictionaries Online
 [as of Sept. 8, 2014]. See
Wasatch Property Management v. Degrate (2005) 35 Cal.4th 1111, 1121-1122 [“[w]hen
attempting to ascertain the ordinary, usual meaning of a word, courts appropriately refer to the
dictionary definition of that word”].) Considering the context in which the word “address” is
used in the statute, it is apparent the former definition was intended.
       Code of Civil Procedure section 1161, subdivision (2), specifies the landlord is required
to identify “the person to whom the rent payment shall be made.” The fact that the required
address correlates to a “person” indicates that the “address” which is intended is a physical
address where that person can be found to receive rent payment, and not a string of characters
identifying the location of a website. The statute contemplates a notice containing the name of
the contact person, his or her telephone number, address, and the usual days and hours that
person will be available so that “payment may be made personally” by the tenant. Payment of
rent through a website is not made “personally”; it is done through the internet. Finally, the
statute also contemplates that the listed address might not allow for personal delivery of rental
payment (i.e., post office box), and that payment may be made by “the mailing of any rent . . .
to the owner by the tenant to the name and address provided.” (See also Code Civ. Proc.,
§ 1161, subd. (2) [if tenant mails the rent, the “rent is deemed received by the owner on the date
posted, if the tenant can show proof of mailing to the name and address provided”].) “Mailing”
of rent is done to the address of a physical place; a tenant does not mail rent to a website.


                                                 5
       Our interpretation of the statute as requiring a physical address—as opposed to a URL
address—is also supported by the law’s legislative history. Prior to 2001, Code of Civil
Procedure section 1161, subdivision (2), required the three-day notice to state the amount of
rent that was due, without listing any information regarding how payment was to be made.
(Assem. Com. on Judiciary, Analysis of Sen. Bill No. 985 (2001-2002 Reg. Sess.) as amended
May 17, 2001, p. 3.) The information regarding how payment had to be made was added to the
statute because of concerns that, without the information in the notice, “the tenant is unsure of
whom to pay, and this confusion could lead to an unlawful detainer action.” (Id. at p. 6.) A
notice with a URL address does not inform the tenant where he or she can physically go to pay
the rent or where to mail the rent. Lack of an address to a physical place could lead to
confusion, cause the tenant to delay paying rent, and result in the expiration of the three-day
notice and subsequent court-ordered eviction.
       The three-day notice in the present case listed the name of the person to whom defendant
had to deliver the rent payment as “Rick,” and provided his telephone number. But, the notice
did not list Rick’s address, the physical place where defendant could pay the rent and avoid an
unlawful detainer; it listed a URL address. The notice thus failed to comply with Code of Civil
Procedure section 1161, subdivision (2).
       2.     Lack of a statement regarding a previously established electronic funds
              transfer procedure
       Plaintiff contends the three-day notice complied with Code of Civil Procedure
section 1161, subdivision (2), because the URL address corresponded to a previously
established electronic funds transfer procedure. Defendant claims that, even if an electronic
funds transfer procedure was previously established, a three-day notice must still list “the name,
telephone number, and address of the person to whom the rent payment shall be made” to
comply with Code of Civil Procedure section 1161, subdivision (2).
       We disagree with defendant’s claim because “[i]n addition to stating the amount of rent
due, under C.C.P. 1161(2), the notice must state one of the following: [¶] (1) The name,
telephone number, and address of the person to whom the rent payment must be made . . . . [¶]
                                                6
(2) The number of an account in a financial institution, located within 5 miles of the rental
property, into which the rental payment may be made, and the name and street address of the
institution. [¶] (3) If an electronic funds transfer procedure has been previously established,
that payment may be made pursuant to that procedure.” (12 Witkin, Summary of Cal. Law
(10th ed. 2005) Real Property, § 725, pp. 846-847, emphasis added.) If the third alternative is
used, there is no need to also state the information in the first alternative.
       Defendant also argues that under Civil Code section 1947.3, plaintiff was required to
provide “at least one form of payment that is neither cash nor electronic funds transfer,” and if a
notice to quit only provided for payment by means of an electronic funds transfer, and no
mailing address (for remittance of check or money order), the notice to quit would be defective
under the above statute. However, Civil Code section 1947.3 is silent as to what is required to
be stated in the three-day notice, which is governed by Code of Civil Procedure section 1161,
subdivision (2). Since Code of Civil Procedure section 1161 is the more specific statute
regarding what must be included in the notice, to the extent Civil Code section 1947.3 is
inconsistent, Code of Civil Procedure section 1161, subdivision (2), controls. (See Molenda v.
Dept. of Motor Vehicles (2009) 172 Cal.App.4th 974, 993 [“‘more specific statute controls over
a more general one’ touching on the same subject [citation]”].)
       Nonetheless, the three-day notice here failed to comply with Code of Civil Procedure
section 1161, subdivision (2)’s third alternative because the plain language of the section lists
specific items which must be stated in the notice—none of which is a URL address. Under the
third alternative, the three-day notice must contain instructive language “stating . . . that
payment may be made pursuant to” “an electronic funds transfer procedure [which] has been
previously established.” (See Code Civ. Proc, § 1161, subd. (2), emphasis added.) Code of
Civil Procedure section 1161, subdivision (2), requires these words, or other statement to this
effect, must be contained in the three-day notice. While the statute may be satisfied without
listing the URL address, it cannot be satisfied without stating that payment is to be made
pursuant to the parties’ previously established procedure for electronic payment. If there is
such a procedure already in place between the parties, presumably a tenant will already be
                                                  7
aware of the URL address or the specifics of the agreed-upon electronic transfer method. Thus,
expressly referring to the previously established procedure ensures that the tenant receives the
necessary instruction on how to pay rent.
         Our determination that a URL address alone, unaccompanied by a statement or
instruction referring to a pre-established procedure, fails to satisfy the third alternative of Code
of Civil Procedure section 1161, subdivision (2), comports with the purpose of the three-day
notice: “to give the tenant the opportunity to pay the rent due and retain possession by avoiding
forfeiture.” (Valov v. Tank (1985) 168 Cal.App.3d 867, 874.) The tenant must be informed of
precisely what he or she must do to pay rent and thereby remain in possession. (Ibid.) A notice
which tells the tenant to pay rent and provides the name of a person, his telephone number, and
a URL address of a website does not inform a tenant of what he or she must do to pay rent.
         To the extent there is any ambiguity whether the notice must contain the instructional
statement “that payment may be made pursuant to” a “previously established” “electronic funds
transfer procedure,” as opposed to simply providing a URL address, we resolve the ambiguity
so as to require a statement indicating the existence of a previously established procedure.
Doing so is consistent with the purpose and legislative history of the statute, and with
decisional law which requires strict compliance with statutory notice requirements contained in
Code of Civil Procedure section 1161 et seq. (Culver Center Partners East No. 1, L.P. v. Baja
Fresh Westlake Village, Inc. (2010) 185 Cal.App.4th 744, 749.) Only by so requiring will the
notice inform the tenant precisely what he or she must do to pay rent and avoid an eviction (see
Valov v. Tank, supra, 168 Cal.App.3d at p. 874), and reduce the possibility of confusion that
may otherwise result (see Assem. Com. on Judiciary, Analysis of Sen. Bill No. 985, supra, at
p. 6).
         The notice in the present case did not contain the statement required by the third
alternative in Code of Civil Procedure section 1161, subdivision (2), and it did not even tell
defendant to pay rent electronically: it simply provided the name of a person, his telephone
number, a URL address, and told defendant that “payment shall be delivered” to that person.


                                                  8
Because the notice was insufficient under the statute, it could not support the unlawful detainer
action.




                                        IV. DISPOSITION
          The judgment is reversed. Defendant to recover his costs on appeal.




                                                  ____________________________
                                                  Ricciardulli, J.

          We concur.

                                                  _____________________________
                                                  Kumar, Acting P. J.



                                                  ______________________________
                                                  B. Johnson, J.




                                                 9